Title: To George Washington from John Neilson, 21 January 1781
From: Neilson, John
To: Washington, George


                        
                            Sir,
                            Trenton 21st January 1781
                        
                        I had the Honor to receive your Excellency’s Letter of the tenth Instant, and agreably to the directions
                            contained in it, have forwarded to the Commanding Officer of the Troops of the State of New Jersey, the three hundred and
                            Eighty pairs of Stockings committed to my Care by the Ladies of the Committee for receiving donations for the Soldiers of
                            the American Army—I have the Honor to be your Excellency’s Most Obedient and very Humble Servant
                        
                            John Neilson
                            D.Q.M. New Jersey
                        
                    